Title: To Thomas Jefferson from Joseph Yznardi, Sr., 30 January 1802
From: Yznardi, Joseph, Sr.
To: Jefferson, Thomas


          
            Exmo. Señor
            Philada. 30 de Enero 802
          
          Muy Señor mio, y de mi Respecto
          En 15 del Corriente tuvo el gusto de presentar á V.E mi gratitud como permanente despues de la qual, comunico Aver llegado los Vinos de Xerez á Baltimore, y boy á Mandarcelos desde ally consistiendo en 1 Bota de 10 Años Seco, Igual al que enbarcan para el Mercado de Londres y Media Bota de Calidad distinta Semejante á Madera
          1 Bota de Paxarete Seco y media Bota del Vino sin Color, ni Conposicion alguna que recomendaria á V.E para su gusto privado, y despues podrá Elejir el que le Convenga Mejor para Reenplasar
          tengo Cartas de Cadiz de 29 de Nobienbre Comunicando qe en Medina Cidonia Avia la Fiebre Amarilla que Morian 20 personas diarias Siendo una Poblacion de 6 mil Almas, y Cituado en lo Mas Saludable de Andalucía sin duda un grado de Altura mas qe los Pueblos de la Costa, y como 30 Millas de Cadiz parage tan Ventilado, qe era el Ospital de Convalecientes
          el 12 de dicho mes Suspendió el Bloqueo la Esquadra Inglesa á Cadiz y Sanlucar por Resultas de la Publicasion de la Paz el 11 del Mismo
          Mr. Preble qe fue Nonbrado por Mr. Adams Consul de Cadiz Salio de España para esta con el fin de Reclamar dicho Oficio del Senado segun el Mismo dijo, en Madrid
          tengo el Honor de Repetir a V.E los deveres de mi Obligacion, y de cer Exmo Señor Su mas Obediente Servr
          
            Josef Yznardy
          
         
          Editors’ translation
          
            Most Excellent Sir
            Philadelphia 30 Jan. 1802
          
          Dear Sir, and with my respect
          On the 15th of this month I had the pleasure of presenting to Your Excellency my gratitude for granting me a permanent post, after which you communicated that the wines from Jerez had arrived at Baltimore, and I am going to order to be sent from there:
          one cask of a ten-year-old dry wine, equal to the ones they ship to the London market, and a half cask of a different kind similar to Madeira;
          one cask of dry pajarete and a half cask of a wine without color or any additives, which I would recommend for Your Excellency’s private use, after which you can choose what is best suited for you as a replacement.
          I have letters from Cadiz from 29 Nov. saying that in Medina-Sidonia there was yellow fever and that 20 people died each day in a population of six thousand souls, and situated in the healthiest part of Andalucía no doubt at a higher altitude than coastal towns, and about 30 miles from Cadiz, a spot that is so well ventilated that it is where the convalescent hospital was located.
          On the 12th of the said month the blockade of Cadiz and Sanlúcar de Barrameda by the British squadron was lifted as a result of the announcement of peace on the 11th of the same month.
          Mr. Preble, who was named by Mr. Adams consul of Cadiz, left Spain for this country with the objective of reclaiming the said post from the Senate, according to what he said in Madrid.
          I have the honor to repeat to Your Excellency the duties of my obligation, and to be, excellent sir, your most obedient servant,
          
            Josef Yznardy
          
        